10-3251-ag
         Chen v. Holder
                                                                                       BIA
                                                                               A077 913 677
                                                                               A078 707 481
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of March, two thousand twelve.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _______________________________________
12
13       BI ZHU CHEN, LONG QING CHEN,
14                Petitioners,
15
16                        v.                                    10-3251-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:              John Chang, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Holly M. Smith, Senior
27                                     Litigation Counsel; Joseph D. Hardy,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Bi Zu Chen and her husband, Long Qing Chen, natives and

 6   citizens of the People’s Republic of China, seek review of a

 7   July 27, 2010, decision of the BIA denying their motion to

 8   reopen. In re Bi Zu Chen, Long Qing Chen, Nos. A077 913 677,

 9   A078 707 481 (B.I.A. July 27, 2010).    We assume the parties’

10   familiarity with the underlying facts and procedural history

11   of this case.

12       We review the BIA’s denial of the Chens’ motion to

13   reopen for abuse of discretion.   Ali v. Gonzales, 448 F.3d

14   515, 517 (2d Cir. 2006).   When, as here, the BIA considers

15   relevant evidence of country conditions in evaluating a

16   motion to reopen, we review the BIA’s factual findings under

17   the substantial evidence standard.     See Jian Hui Shao v.

18   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

19       An alien may file only one motion to reopen and must do

20   so within 90 days of the agency’s final administrative

21   decision.   8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

22   Although the Chens’ motion was indisputably untimely because

23   it was filed more than six years after the agency’s final

                                   2
 1   order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), there is

 2   no time limitation for filing a motion to reopen if it is

 3   “based on changed country conditions arising in the country

 4   of nationality or the country to which removal has been

 5   ordered, if such evidence is material and was not available

 6   and would not have been discovered or presented at the

 7   previous proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii).

 8       The BIA did not abuse its discretion in finding that

 9   Mr. Chen’s newly commenced practice of Christianity and his

10   recent illness constituted changes in his personal

11   circumstances, rather than a change in country conditions

12   sufficient to excuse the untimely filing of the Chens’

13   motion to reopen.   See Li Yong Zheng v. U.S. Dep’t of

14   Justice, 416 F.3d 129, 130-31 (2d Cir. 2005) (explaining

15   that a change in “personal circumstances in the United

16   States” did not constitute a change in country conditions

17   excusing the filing deadline for motions to reopen).

18   Moreover, the BIA did not err in finding that the country

19   conditions evidence that the Chens submitted in support of

20   their motion to reopen did not demonstrate a material change

21   in country conditions excusing the untimely filing of their

22   motion because, although the evidence indicated that the


                                   3
 1   Chinese government had begun a “crackdown” against leaders

 2   of unregistered Christian churches, it did not indicate that

 3   the treatment of Christians practicing in those churches had

 4   changed.    See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also Jian

 5   Hui Shao, 546 F.3d at 169.    Accordingly, the BIA did not

 6   abuse its discretion in denying the Chens’ motion to reopen

 7   as untimely.    See 8 U.S.C. § 1229a(c)(7).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.    As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DENIED as moot.

13

14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe, Clerk
16
17




                                    4